DETAILED ACTION
Advisory Action
The response filed on February 9, 2022 has been fully considered and entered. The rejection on claims 149-152 and 154-168 under Pre-AIA  35 U.S.C 103 (a) has been maintained in view of the arguments below. 
Response to Arguments	
In page 7, fourth paragraph bridging to page 8, third paragraph of applicant’s remarks, applicant argues that “[A]pplicants respectfully disagree and submit that one of ordinary skill in the art reading the cited references would not be motivated to combine the references with a reasonable expectation of success to arrive at the presently claimed invention. As acknowledged by the Examiner, Kopreski does not teach or suggest obtaining a further marker profile in a different sample type. Likewise, Palmer does not teach or suggest obtaining a further marker profile in a cell-free sample. None of the cited references provide a motivation to combine the references to arrive at the presently claimed invention. Kopreski does not teach or suggest the need to identify the markers in non-phagocytic cell samples or any other type of cell. Likewise, Palmer provides no teaching that it is necessary or desirable to detect the markers in a cell-free sample. As described in the present specification (e.g., [0007]), the present specification provides a method of determining a marker profile for the same group of markers in a cell-free sample and a non-phagocytic cell sample from the same subject. The level of markers in such samples serve as surrogates for diseased cells, while the non-phagocytic cells serve as controls. Thus, in some embodiments, the profiles provide a method of identifying a disease state. Such methods provide a surrogate sample for a disease state that does not require isolating a diseased cell. As described in detail above, applicants submit that one of ordinary skill in the art reading the cited references 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “[N]one of the cited references provide a motivation to combine the references to arrive at the presently claimed invention.
Kopreski does not teach or suggest obtaining a further marker profile in a different sample type. Likewise, Palmer does not teach or suggest obtaining a further marker profile in a cell-free sample”, the rejection is based on a combination references from Kopreski et al., Palmer et al., and Judson et al., and is not dependent on either the reference from Kopreski et al., or the reference from Palmer et al., alone. Since Kopreski et al., teach determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject, Palmer et al., teach determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject (see above rejection), Judson et al., have suggested that it is highly desirable to separate whole blood into these various individual fractions, for a variety of different purposes (see column 2) while the one or more markers recited in claims 163-165 are well known in the art at the time the invention was made, one having ordinary skill in the art would have been motivated to combining the method for determining a first profile of one or more markers of a disease or condition from a cell-free bodily fluid sample from the subject taught by Kopreski et al., and the method for determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject taught by Palmer et al., together in order to use various individual fractions separated from whole blood for a variety of different purposes.  Furthermore, one having ordinary skill in the art at the time the invention et al., and the method for determining a second profile of the one or more markers from a population of non-phagocytic cells from the subject taught by Palmer et al., together in view of the prior arts of Kopreski et al., Palmer et al., and Judson et al.. 
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 14, 2022